Citation Nr: 1034902	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-04 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder.

2. Entitlement to service connection for back disability, lumbar 
intervertebral disc without myelopathy and segmental dysfunction 
of the thoracic region.

3. Entitlement to service connection for a bilateral hearing loss 
disability. 

4. Entitlement to service connection for sleep apnea.  

5. Whether new and material evidence has been presented to reopen 
the claim of service connection for refractive error, also 
claimed as decreased vision, refractive error and headaches.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

\
WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]
ATTORNEY FOR THE BOARD
Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1988 to July 1992.  He had subsequent service in the Navy 
Reserve and Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in April 2006 and in May 2007 
of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 

The claims of service connection for posttraumatic stress 
disorder and for sleep apnea are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. A back disability, lumbar intervertebral disc without 
myelopathy and segmental dysfunction of the thoracic region, was 
not affirmatively shown to have been present in service and 
current back disability, first documented after service, is 
unrelated to an injury or disease of service origin.




2. Bilateral hearing loss disability was not affirmatively shown 
to have been present in service; bilateral hearing loss 
disability was not manifest to a compensable degree within one 
year of separation from service; and the current bilateral 
hearing loss disability, first documented after service beyond 
the one-year presumptive period for hearing loss as a chronic 
disease, is unrelated to an injury or disease of service origin.

3. In a rating decision in October 1999, the RO continued to deny 
service connection for refractive error, also claimed as 
decreased vision, refractive error and headaches; after the 
Veteran was notified of the adverse determination, he did not 
appeal the denial of the claim and the rating decision became 
final.

4. The additional evidence presented since the rating decision in 
October 1999 does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim of service connection for 
refractive error, also claimed as decreased vision, refractive 
error and headaches.


CONCLUSIONS OF LAW

1. A back disability, lumbar intervertebral disc without 
myelopathy and segmental dysfunction of the thoracic region, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

2. Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and service connection for 
bilateral hearing loss disability as a chronic disease may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

3. The rating decision in October 1999 by the RO continued to 
deny service connection for refractive error, also claimed as 
decreased vision, refractive error and headaches.  38 U.S.C.A. § 
7105(c) (West 2002).

4. The additional evidence presented since the rating decision by 
the RO in October 1999, denying service connection for refractive 
error, also claimed as decreased vision, refractive error and 
headaches, is not new and material, and the claim of service 
connection for refractive error, also claimed as decreased 
vision, refractive error and headaches is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in July 2005 and in March 2006 regarding 
the Veteran's claims of service connection for a low back 
disability, bilateral hearing loss, and whether new and material 
evidence has been presented to reopen the claim of service 
connection for refractive error, also claimed as decreased 
vision, refractive error and headaches.  In the letter in July 
2005, the Veteran was notified of the evidence needed to 
substantiate the claims and underlying claim of service 
connection, namely, evidence of current disability; evidence of 
an injury or disease in service or an event in service, causing 
injury or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in service.  
The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain private 
medical records on his behalf.  

The Veteran was notified of the type of evidence needed to reopen 
the claim of service connection, that is, new and material 
evidence, namely, evidence not previously considered, which was 
not redundant or cumulative of evidence previously considered and 
pertained to the reason the claim was previously denied.  The 
notice informed the Veteran that his service connection claim for 
decreased vision, refractive error was previously denied because 
the condition is considered a congenital or development defect 
which was unrelated to service and he needed to submit evidence 
related to this fact.  In June 2006, the Veteran received notice 
of the provisions for disability ratings and for the effective 
date of the claims, that is, the date of receipt of the claims.






As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material evidence necessary to reopen a service connection claim 
element of new and material evidence); of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim); and of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of 
pre-adjudication VCAA notice).

To the extent that the VCAA notice requirements were fully 
complied with after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured as 
after the RO provided content-complying VCAA notice, the claim 
was readjudicated as evidenced by the statement of the case, 
dated in January 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records and afforded the Veteran VA examinations.  

As for the claim of whether new and material evidence has been 
presented to reopen the claim of service connection for 
refractive error, also claimed as decreased vision, refractive 
error and headaches, under the duty to assist, a VA medical 
opinion is not authorized unless new and material evidence is 
presented, and this is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).  


The record does not indicate that the current bilateral hearing 
loss may be associated with the Veteran's service as there is no 
credible evidence of recurrent symptoms or continuity of 
symptomatology since service or other possible association with 
service.  For these reasons, a VA medical opinion on the question 
of service connection is not necessary to decide the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

For a Veteran who served 90 days or more of active service after 
December 31, 1946, there is a presumption of service connection 
for arthritis or hearing loss of the sensorineural type, if the 
disability is manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, 
the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Low Back

Facts 

The service treatment records contain no complaint, finding, 
history, or treatment of a low back abnormality.  On separation 
examination, the Veteran denied recurrent back pain.  Evaluation 
of the spine was normal.  No back abnormality was listed in the 
summary of defects and diagnoses.    

Records of the Navy Reserve and of the National Guard show that 
on examinations in April 1993, in August 1993, and in October 
1995, the Veteran denied recurrent back pain, and the evaluation 
of the spine was normal in August 1993 and in October 1995.  The 
evaluation in April 1993 is not in the record. 

After service, VA records show that in August 2005 the Veteran 
gave a history of low back pain for years.  A private medical 
record in September 2005 shows that the Veteran complained of 
severe radiating lower back pain and pain in the upper thoracic 
region.  The diagnoses based on X-ray evidence were lumbar 
intervertebral disc without myelopathy, lordosis (acquired and 
postural), myalgia and myositis and segmental dysfunction of the 
thoracic region.  

In a lay statement in June 2006, a fellow serviceman stated that 
he had witnessed an incident in February 1991, during which a 
sound-powered amplifier fell off the wall and knocked the Veteran 
to the floor.  When the Veteran landed he fell over some 
equipment on the floor and injured his back.  

VA records in June 2006 and in January 2007 document back pain.  

In June 2007, a private chiropractor stated that the Veteran had 
an injury in service and while the military records did not 
document the injury, the Veteran had degenerative disc disease of 
the lumbar spine, resulting from the in-service injury.  

In October 2007 and in June 2010, the Veteran testified that his 
injured his back in service when he was struck by a sound 
amplifier.  The Veteran also attributed his back problems due to 
a lot of lifting and climbing stairs.    

On VA examination in December 2007, the VA examiner noted that 
from 1993 to 2007 the Veteran had worked as a firefighter.  The 
VA examiner noted the Veteran's history of a back injury during 
service and the Veteran's on-going complaints of back pain.  The 
VA examiner also noted that during the 1990s the Veteran did not 
have active treatment for his back and participated in a fire 
academy course, which he passed with no restrictions and that X-
rays in October 2006 showed a normal lumbosacral spine.  The VA 
examiner concluded that the current degeneration disc condition 
was not caused by or the result of the in-service trauma.  

The VA examiner explained that the Veteran was able to fully 
participate in the fire department academy, that X-rays in 
October 2006 were normal, and there were no significant 
neurological abnormalities.  The VA examiner concluded that based 
on the Veteran's work history, the records and lack of on-going 
treatment during the 1990s, the degenerative disc condition was 
not caused by or the result of the in-service fall.  

Analysis

On the basis of the service treatment records, a back disability 
was not affirmatively shown to have been present during service, 
and service connection under 38 U.S.C.A. §§ 1110, 1131  and 
38 C.F.R. § 3.303(a) is not established. 

Although the service treatment records do not document a back 
disability, the Veteran is competent to describe symptoms of a 
back pain, which he associated with the incident in which he was 
knocked down by a sound amplifier.  And a fellow service member, 
who witnessed the incident, is competent to describe what he 
personally observed, that is, the Veteran knocked over.  

As the service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a back 
disability and sufficient observation to establish chronicity 
during service, and as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  

After service, the records first show back pain in August 2005, 
and the absence of symptoms of back pain from 1991 to 2005 
interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  Also, the 
Veteran was able to qualify as a firefighter beginning in 1993 
without evidence of any initial physical restrictions because of 
back symptoms.  And he denied recurrent back pain in 1993 and 
1995.  

In balancing the Veteran's statements of continuity made in 
conjunction with his current claim against the lack of evidence 
of continuity of symptomatology in the record from 1991 to 2005 
with affirmative evidence against continuity, the Board finds 
that the lack of continuity of symptomatology for almost 14 years 
after service outweighs the Veteran's statements about continuity 
of symptomatology. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) ( The lack of contemporaneous medical records 
may be a fact the Board can consider and weight against the 
Veteran's lay evidence, and the lack of such records does not, in 
and of itself, render the lay evidence no credible.). 

For these reasons, the preponderance of the evidence is against 
finding continuity of symptomatology under 38 C.F.R. § 3.303(b). 

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), under 38 U.S.C.A. § 1154(a), 
lay evidence can serve to support a claim of service connection.  
Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of personal knowledge, but not that he had or 
was diagnosed with a particular injury; personal knowledge is 
that which comes to the witness through the use of the senses).   

Although the Veteran's statements and testimony are competent 
evidence in describing symptoms of back pain, the current back 
disability is not a condition under case law that has been found 
to be capable of lay observation, and the determination as to the 
presence or diagnosis of such a disability therefore is medical 
in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

Also, under certain circumstances, lay evidence can be competent 
evidence to establish a diagnosis of a simple medical condition, 
a contemporaneous medical diagnosis, or symptoms that later 
support a diagnosis by a medical professional. Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition (noting, in a footnote, that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)).  

The current back disability, lumbar intervertebral disc without 
myelopathy and segmental dysfunction of the thoracic region, is 
not a simple medical condition that the Veteran can perceive 
through the use of his senses as distinguished from an opinion or 
conclusion from one's own personal observation.

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
in health care to offer a medical diagnosis.  For the same 
reason, no factual foundation has established that the fellow 
serviceman is qualified, that is not competent, through 
education, training, or experience to offer a diagnosis of a back 
disability. 

Whereas here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, competent medical 
evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

Although the Veteran is competent to report a contemporaneous 
diagnosis, a back disability was not diagnosed before 2005.  And 
although the Veteran is competent in describing symptoms which 
support a later diagnosis by a medical professional, again there 
was no diagnosis of a back disability before 2005. 

On the basis of the evidence of record, the Board concludes that 
the preponderance of the evidence is against the claim that the 
current back disability was diagnosed by competent evidence 
before 2005.  

The remaining question under 38 C.F.R. § 3.303(d) is whether 
service connection may be granted for a disability first 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  In other words is there evidence of 
causation, that is, a link or nexus between the injury in 1991 in 
service and the current back disability, first diagnosed after 
service in 2005. 

As for the medical evidence addressing causation, there is 
evidence for and against the claim. The favorable evidence 
consists of the opinion of a private chiropractor.  The opinion 
of the VA examination opposes the claim.  

The private chiropractor stated that the Veteran had an injury in 
service and while the military records did not document the 
injury, the Veteran had degenerative disc disease of the lumbar 
spine, resulting from the in-service injury.

With regard to medical opinions, the credibility and weight to be 
attached to a medical opinion are within the Board's province as 
finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether the 
examiner was informed of the relevant facts.  Nieves Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing 
the probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000). 

A mere conclusion statement with no reasoning or rationale by the 
private chiropractor is insufficient to allow the Board to make 
an informed decision as to the weight to assign to the opinion 
against a contrary opinion, which is also of record.   Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007).  For this reason, the 
opinion has little probative weight on the question of whether 
the current back disability was caused by the incident in 1991. 

The VA examiner concluded that the current degeneration disc 
condition was not caused by or the result of the in-service 
trauma, which opposes the claim.  The VA examiner explained that 
from 1993 to 2007 the Veteran had worked as a firefighter, that 
he had completed the fire academy without physical restriction, 
that during the 1990s the Veteran did not have active treatment 
for his back, and that X-rays in October 2006 showed a normal 
lumbosacral spine.  


The VA examiner considered the nature of the disability, the 
Veteran's history and complaints and provided a rationale for the 
conclusion reached in the opinion.  For this reason, the opinion 
of the VA examiner is more persuasive and outweighs the opinion 
of the private chiropractor. 

As for the Veteran's lay opinion and the fellow serviceman's 
opinion that associates the current back disability to the 
incident in service, under certain circumstances, a lay person is 
competent to offer an opinion on a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)).

Whether the current back disability was the result of the 
incident in 1991 cannot be determined by the Veteran or by the 
lay witness based on their personal knowledge.  And it is not 
argued or shown that the Veteran or lay witness is otherwise 
qualified through specialized, education, training, or experience 
in health care to offer such an opinion.  

For these reasons, the Board rejects the Veteran's lay opinion 
and the opinion of the lay witness as competent evidence to 
establish causation under 38 C.F.R. § 3.303(d). 

Although the Veteran is competent to relate symptoms that later 
support a diagnosis by a medical professional, the Board has 
discounted the opinion of the private chiropractor because the 
opinion was merely conclusionary without a rationale. 

In balancing the evidence for and against the claim, the Board 
rejects as competent evidence the Veteran's opinion and the 
opinion of the lay witness on causation and has discounted the 
opinion of a private chiropractor, and finds that the evidence 
against the claim on causation, the opinion of the VA examiner, 
outweighs the favorable evidence. 

For these reasons, the preponderance of the evidence is against 
the claim of service connection for back disability, lumbar 
intervertebral disc without myelopathy and segmental dysfunction 
of the thoracic region, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Facts

On enlistment examination in August 1987, the puretone thresholds 
in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 
5, 0 and 0, respectively, in the right ear and 0, 0, 0, 0 and 0, 
respectively, in the left ear.  On audiological evaluation in 
August 1988, the puretone thresholds in decibels at 500, 1000, 
2000, 3000, and 4000 Hertz were 5, 5, 10, 5 and -5, respectively, 
in the right ear and 5, 5, 5, 5, and 0, respectively, in the left 
ear.  In July 1989, the puretone thresholds in decibels at 500, 
1000, 2000, 3000, and 4000 Hertz were 5, 5, 10, 10 and 0, 
respectively, in the right ear and 5, 5, 5, 5, and 0, 
respectively, in the left ear.  In August 1991, the puretone 
thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz 
were10, 10, 10, 10 and 5, respectively, in the right ear, and 5, 
5, 5, 5, and 5, respectively, in the left ear.  On separation 
examination in June 1992, the puretone thresholds in decibels at 
500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 10, 10 and 5 
in the right ear and 5, 5, 5, 5 and 5 in the left ear.  




Records of the National Guard show that in October 1995 on an 
audiogram the puretone thresholds in decibels at 500, 1000, 2000, 
3000, and 4000 Hertz were 5, 5, 10, 5 and 0, respectively, in the 
right ear and 5, 5, 5, 5, and 0, respectively, in the left ear.  
In June 2000, the puretone thresholds in decibels at 500, 1000, 
2000, 3000, and 4000 Hertz were 5, 5, 0, 5 and 5, respectively, 
in the left ear and 0, 5, 0, 0, and 0, respectively, in the right 
ear.  

After service, VA records show that in August 2005 the Veteran 
complained of poor hearing.  In September 2005, a private 
audiology evaluation showed that the Veteran had normal hearing 
based on an audiogram.  Speech discrimination scores were 92 
percent in the right ear and 96 percent in the left ear.  The 
audiologist noted the Veteran had a significant history of noise 
exposure in service.  

In December 2006, on a VA audiology consultation, the puretone 
thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz 
were 50, 55, 80, 80 and 75, respectively, in the right ear and 
50, 50, 70, 70 and 65, respectively, in the left ear.  The speech 
discrimination score in the right ear was 76 percent and in the 
left ear was 72 percent.  

In October 2007 and June 2010, the Veteran testified that he had 
hearing loss due to service with the Alabama National Guard.  He 
indicated he was assigned to an artillery unit for seven years 
and he was exposed to the firing of field artillery and of tanks.  
His brother testified that the Veteran's hearing decreased.    

Analysis 

The threshold for normal hearing is from 0 to 20 decibels at the 
tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and 
a higher threshold level indicates some degree of hearing loss, 
but not necessarily a hearing loss disability under 38 C.F.R. 
§ 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)).

On the basis of the service treatment records, a hearing loss 
disability as defined by 38 C.F.R. § 3.385 was not affirmatively 
shown to have been present during service, and service connection 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

Also as impaired hearing, that is, a puretone threshold over 20 
decibels at any of the  tested frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz was not noted in service, as there is no 
competent evidence either contemporaneous with or after service 
that impaired hearing was otherwise noted, that is, observed 
during service, and as the Veteran has not asserted in statements 
otherwise, the principles of service connection pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-
96 (1997).  

The Veteran claims his hearing loss is due to service with Army 
National Guard of Alabama, which was subsequent to his active 
duty service.  A member of the National Guard only serves in the 
federal military when the member is formally called into the 
military service of the United States.  To have basic eligibility 
as a veteran based on a period of duty as a member of a state 
Army National Guard, a National Guardsman must have been ordered 
into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 
505. 38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 
Vet. App. 54, 57 (2007) (citing Perpich v. Department of the 
Defense, 496 U.S. 334, 110 S. Ct. 2418, 110 L. Ed. 2d 312 1990).  

Accordingly, as the Veteran did not have federalized service in 
the National Guard, his service with the Alabama National Guard 
from November 1995 to September 2002, to which he attributes his 
bilateral hearing loss, is not qualifying service for the purpose 
of VA disability compensation.






After service, in August 2005, poor hearing was first documented 
by VA.  In December 2006, the results of an audiogram by VA met 
the criteria for a bilateral hearing loss disability under 
38 C.F.R. § 3.385.  As the initial documentation of a bilateral 
hearing loss disability in 2006, 14 years after, is well beyond 
the one-year period after discharge from service in 1992 for 
presumptive service connection for sensorineural hearing loss as 
a chronic disease, service connection under 38 U.S.C.A. §§  1112 
and 1131 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 

On the question of whether service connection may be granted on 
the basis that a bilateral hearing loss disability was first 
diagnosed after service, considering all the evidence, including 
that during and after service, under 38 C.F.R. § 3.303(d), the 
Veteran does not argue and the record does not contain competent 
evidence, lay or medical, that links the current bilateral 
hearing loss disability to an injury, disease, or event on active 
duty, and in the absence of competent evidence suggesting such an 
association, but is too equivocal or lacking in specificity to 
support a decision on the merits, and in the absence of credible 
evidence of continuity of symptomatology, there is no possible 
association with service, and VA is not required to further 
develop the claim under 38 C.F.R. § 3.303(d) by affording the 
Veteran a VA examination or by obtaining a VA medical opinion 
under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is the Veteran's general evidentiary burden to establish all 
elements of his claim, including the nexus requirement under 
38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 
573 F.3d. 182, 1287 (2009).  In the absence of any such competent 
evidence, the preponderance of the evidence is against the claim 
that a bilateral hearing loss disability is due to an injury, 
disease, or event on active duty under 38 C.F.R. § 3.303(d) 

As there is no favorable competent evidence to support a finding 
of service connection, the preponderance of the evidence is 
against the claim that the current bilateral hearing loss 
disability, first diagnosed after service, began during active 
duty, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b). 

Claim to Reopen Service Connection for Refractive Error, also 
Claimed as Decreased Vision, Refractive Error and Headaches

Application to Reopen the Claim of Service Connection 

In a rating decision in October 1999, the RO continued to deny 
service connection for refractive error, also claimed as 
decreased vision, refractive error and headaches.  After the 
Veteran was notified of the adverse determination, he did not 
appeal the denial of the claim and the rating decision became 
final based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

Although the prior rating decision became final, the claim may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current regulatory 
definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the 
Board must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).



Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion). 

Evidence Previously Considered

Evidence at the time of the last final rating decision in October 
1999 is summarized below.

On enlistment examination, the Veteran's near and distant vision 
was 20/20 in both eyes.  In February 1991, an amplifier fell and 
struck the Veteran in the left eye.  There was no visual problem 
and the Veteran was given an eye patch.  Later that same month, 
service treatment records show that a superficial laceration of 
the left lower eye lid was resolving.  On separation examination 
in June 1992, distant vision was 20/50 in the right eye and 20/40 
in the left eye.  Near vision was 20/20 in both eyes.  Refraction 
was noted.  On the report of medical history in July 1992, 
binocular vision was indicated.  

During the Veteran's service with the Navy Reserve, the report of 
medical history in April 1993 shows the Veteran wore contact 
lenses.  On a periodic examination in August 1993, the Veteran's 
distant vision was 20/30 in the right eye and 20/20 in the left 
eye.  

In a rating decision in June 1998, the RO denied service 
connection for decreased vision, refractive error because a 
refractive error is a developmental defect which is unrelated to 
military service and not subject to service connection.  The 
decision determined that service treatment records do not 
establish that the Veteran had refractive error due to inservice 
trauma or disease process and the superficial laceration to the 
left lower eyelid incurred in February 1991 resolved with no 
residuals.  

Private medical records during the period from 1995 to 1999 show 
the Veteran had compound myopic astigmatism, itching, burning and 
red eyes.  

In the rating decision in October 1999, the RO continued to deny 
service connection for refractive error, claimed as decreased 
vision, refractive error and headaches as the evidence did not 
show that the refractive error and apparent complaints of 
headaches associated with refractive error is a result of active 
duty injury.  

Additional Evidence

Evidence since the last final rating decision in October 1999 
consists of the following.  

National Guard records show that in October 1995 the Veteran had 
myopia and wore contact lenses.  He had 20/20 vision in both 
eyes, however his initial distant vision was 20/200 in both eyes.  
The evidence is not new and material as it is cumulative, that 
is, supporting evidence of previously considered evidence, 
namely, that the Veteran had a refractive error.  And cumulative 
evidence does not meet the regulatory definition of new and 
material evidence under 38 C.F.R. § 3.156.

In his claim to reopen service connection for an eye disability 
received in June 2005, the Veteran indicated that he had blurred 
vision and his doctor recently discovered scarred tissue, which 
was due to his injury in service.  To the extent that the Veteran 
argued that he has blurred vision, this evidence is not new and 
material as it is cumulative, that is, supporting evidence of 
previously considered evidence, namely, that he had impaired 
vision, which has been previously considered and rejected by the 
RO in October 1999.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.  






To the extent that the Veteran contended that he had scarred 
tissue, he is relying on what a health-care professional told 
him, what a health-care professional purportedly said, which is 
medical hearsay evidence and is too attenuated and inherently 
unreliable to constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995) (medical hearsay 
evidence does not meet the threshold of plausibility).

As medical hearsay evidence does not meet the threshold of 
plausibility, which is a lower standard than the new and material 
threshold of raising a reasonable possibility of substantiating 
the claim, the Veteran's contention of what a doctor told him is 
not competent evidence.  As the testimony is not competent 
evidence, it does not raise a reasonable possibility of 
substantiating the claim, and therefore the testimony is not new 
and material evidence.

VA records in August 2005 show the Veteran had a head injury 
during service and had occasional headaches two to three times 
per week.  The records also indicate that he had painful, watery 
and itchy eyes for 3 years, wore contact lenses and had bilateral 
myopia.  The evidence is not new and material as it is 
cumulative, that is, supporting evidence of previously considered 
evidence, namely, that the Veteran had an injury in service and 
has an eye disability, which has been previously considered and 
rejected by the RO in October 1999.  And cumulative evidence does 
not meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.  

To the extent that this evidence does not a show a causal 
relationship between the Veteran's eye disability and service, it 
does not raise a reasonable possibility of substantiating the 
claim and therefore the evidence is not new and material under 
38 C.F.R. § 3.156.





In October 2007 and in June 2010, the Veteran testified that he 
had vision problems.  He indicated that during service he had an 
eye injury.  He complained of headaches, eye infections and was 
told he had a scar in his eye.  His brother testified that the 
Veteran had headaches.  A fellow service member submitted a 
statement, which was received in June 2006 and indicates that a 
power amplifier fell and hit the Veteran in the face, causing his 
eyes to bleed and impaired his vision.  The testimonies and 
statement are not new and material evidence as they are 
cumulative, that is, supporting evidence of previously considered 
evidence, namely, that the Veteran has an eye disability and had 
an eye injury in service, which has been previously considered 
and rejected by the RO in December 1999.  And cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.

To the extent the testimonies and lay statements from the 
Veteran, his brother and lay witness are offered as evidence of 
causation, under certain circumstances, a lay person is competent 
to offer an opinion on a simple medical condition, a 
contemporaneous medical diagnosis, or symptoms that later support 
a diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer)). 

Causation cannot be determined by one's own personal observation 
without having specialized education, training, or experience.  
38 C.F.R. § 3.159 (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience); Layno at 469 (a witness must have 
personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses.). 

And it is not argued or shown that the Veteran or other witnesses 
otherwise qualified through specialized, education, training, or 
experience to offer an opinion on the causation.  For this 
reason, the Board rejects the opinions as competent evidence to 
substantiate the claim on the question of causation. 

And evidence that is not competent is not admissible and 
therefore raises no reasonable possibility of substantiating the 
claim and statements and testimony are not new and material 
evidence.  See King v. Brown, 5 Vet. App. 19, 21 (1993) 
(evidentiary assertions are presumed true except when the 
evidentiary assertion is beyond the competence of the person 
making the assertion). 

As the additional evidence is not new and material, the claim of 
service connection for refractive error, also claimed as 
decreased vision, refractive error and headaches is not reopened, 
and the benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for a low back disability, lumbar 
intervertebral disc without myelopathy and segmental dysfunction 
of the thoracic region, is denied.

Service connection for a bilateral hearing loss disability is 
denied. 

As new and material evidence has not been presented, the claim of 
service connection for refractive error, also claimed as 
decreased vision, refractive error and headaches is not reopened, 
and the appeal is denied.


REMAND

In statements and testimony, including a stressor statement in 
December 2006, the Veteran stated that during service, around 
January 1991, while he was aboard the U.S.S. AMERICA (CV- 66), a 
small Iraqi vessel was attacked and he saw dead people on board.  
The Veteran's service performance record shows that he was aboard 
the U.S.S. AMERICA in January 1991 and February 1991.  

The Veteran also claimed that in March 1991 he sprayed a water 
gun on a small raft carrying Green Peace protestors, two 
protestors were knocked off the raft and he only saw one come out 
of the water.  

On private evaluation in August 2005, the diagnosis was 
posttraumatic stress disorder, secondary to the Veteran's 
experience as a gunner's mate in the Persian Gulf War.  
Conversely, on VA examination in December 2007, the examiner 
concluded that the Veteran's posttraumatic stress disorder was 
not due to service as it could not be confirmed that he saw dead 
Iraqis on a boat, but posttraumatic stress disorder was due to 
his work as a firefighter.  Under the duty to assist, the alleged 
stressors need to be developed further.  

In a private opinion in July 2006, it was concluded that the 
Veteran has sleep apnea due to service.  A VA record in August 
2007 indicated the Veteran gained forty pounds during service and 
his sleep apnea is more likely than not due to service.  In his 
Form 9 Appeal received in February 2008, the Veteran claimed his 
sleep apnea was secondary to posttraumatic stress disorder.  On 
VA examination in December 2006, the Veteran had a diagnosis of 
sleep apnea, however no opinion on the etiology of the disability 
was provided.  Under the duty to assist, further development is 
needed. 

Accordingly, the case is REMANDED for the following action:

1. Request the proper custodian of Federal 
records to search the deck logs of the U.S.S. 
AMERICA (CV-66) in February, and March 1991 
for: the sinking of a hostile surface vessel 
to include the proximity to the U.S.S. 
AMERICA on February 20, 1991, and in March 
1991 a confrontation with Green Peace 
protestors near the ship.  If no records can 
be found, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).


2. If any of the alleged in-service stressors 
are supported by credible evidence, afford 
the Veteran a VA examination, including 
psychological testing for posttraumatic 
stress disorder, to determine whether it is 
at least as likely as not that the Veteran 
has PTSD related to the credible evidence of 
the identified in-service stressor or 
stressors.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

The claims folder must be made available for 
review by the examiner.

3.  If posttraumatic stress disorder related 
to service is diagnosed, afford the Veteran a 
VA examination to determine whether it is at 
least as likely as not that the current sleep 
apnea is caused by or aggravated by 
posttraumatic stress disorder.  
   
In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation. 

The term "aggravation" means a permanent 
increase in sleep apnea, that is, an 
irreversible worsening beyond the natural 
clinical course and character of the 
condition as contrasted to a temporary 
worsening of symptoms.

The claims folder must be made available for 
review by the examiner.

4. After the development has been completed, 
adjudicate the claims.  If any of the benefit 
sought remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


